IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0957
                                  Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARCUS ANTINO HALL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      A defendant appeals his convictions for eluding and operating while

intoxicated. AFFIRMED.




      Heidi M. Young of Parrish Kruidenier Dunn Boles Gentry Brown &

Bergmann, L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.




      Considered by Doyle, P.J., and Bower and McDonald, JJ.
                                           2


BOWER, Judge.

       Marcus Hall appeals his convictions for one count of eluding, in violation of

Iowa Code section 321.279(3) (2015), and one count of operating while

intoxicated, in violation of Iowa Code section 321J.2(2)(a). Hall claims the district

court erred in denying his motion to suppress and in denying his motion for

judgment of acquittal. Specifically, Hall argues law enforcement did not have a

valid reason to stop his vehicle and there was insufficient evidence to support his

convictions.    We find there was probable cause to stop Hall’s vehicle and

sufficient evidence to support his convictions. We affirm.

       I.       Background Facts and Proceedings

       On September 18, 2015, a law enforcement officer in Des Moines noticed

a gold sedan, driven by Hall, had a malfunctioning brake light.             The officer

activated his emergency lights and attempted to initiate a traffic stop, but Hall did

not stop. The officer continued to pursue Hall’s vehicle and was joined by a

trooper from the Iowa State Patrol. During the pursuit, the officer observed Hall

commit several other traffic violations, including failure to yield to an emergency

vehicle, eluding, speeding, and reckless driving. Eventually, Hall stopped at a

parking lot of the apartment complex where he lived, and the officers took him

into custody.

       On October 13, the State charged Hall with one count of eluding, one

count of operating while intoxicated, and one count of driving while barred, in

violation of Iowa Code section 321.561.1           Hall filed a motion to suppress,


1
  Hall pled guilty to the driving-while-barred charge but proceeded to trial on the other
two charges.
                                         3


claiming the officer lacked either probable cause or reasonable suspicion to stop

his vehicle.   Specifically, Hall stated the brake light the officer claimed was

malfunctioning was functioning properly on the night of the pursuit. On January

21, 2016, the district court denied Hall’s motion to suppress. Following trial, the

jury found Hall guilty on both counts. Following the verdict, Hall renewed his

prior motion for judgment of acquittal, asserting there was insufficient evidence to

support the jury’s verdicts. The court denied the motion. Hall appeals.

       II.     Standard of Review

       Our review of motions to suppress based on federal and state

constitutional grounds is de novo. State v. Lane, 726 N.W.2d 371, 377 (Iowa

2007). “This review requires ‘an independent evaluation of the totality of the

circumstances as shown by the entire record.’” Id. (quoting State v. Turner, 630

N.W.2d 601, 606 (Iowa 2001)). Because the district court had the opportunity to

assess the credibility of witnesses, we give deference to its factual findings, but

we are not bound by them. Id.

       We review claims of insufficient evidence for errors at law.        State v.

Sanford, 814 N.W.2d 611, 614–15 (Iowa 2012). “In reviewing challenges to the

sufficiency of evidence supporting a guilty verdict, courts consider all of the

record evidence viewed ‘in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.’” Id. at 615

(quoting State v. Keopasaeuth, 645 N.W.2d 637, 640 (Iowa 2002)).

       III.    Motion to Suppress

       Hall claims the district court erred in denying his motion to suppress

because the initial officer lacked either probable cause or reasonable suspicion
                                          4


to stop his vehicle.   Specifically, he claims his brake lights were functioning

properly on the night of the stop. The State contends Hall was not seized and

even if he was, the officer had probable cause to believe that Hall had committed

a traffic violation.

       “Both the Fourth Amendment to the United States Constitution and article

I, section 8 of the Iowa Constitution prohibit unreasonable searches and seizures

by the government.” State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). Although

claims under our state constitution may be evaluated independently from federal

claims, typically we “apply the general standards as outlined by the United States

Supreme Court for addressing a search and seizure challenge under the Iowa

Constitution.”2 Id. at 291–92.

       The protections of the Fourth Amendment are triggered when law

enforcement seizes a person. State v. Pals, 805 N.W.2d 767, 773 (Iowa 2011).

A person is seized for the purposes of the Fourth Amendment “when the officer,

by means of physical force or show of authority, has in some way restrained the

liberty of a citizen.” Terry v. Ohio, 392 U.S. 1, 20 n.16 (1968). The United States

Supreme Court has also stated that a seizure occurs when “a reasonable person

would have believed that he was not free to leave.” United States v. Mendenhall,

446 U.S. 544, 554 (1980). “Whether a ‘seizure’ occurred is determined by the

totality of the circumstances.” State v. Wilkes, 756 N.W.2d 838, 842 (Iowa 2008).




2
  See Tyler, 830 N.W.2d at 291–92 (“Where a party raises both state and federal
constitutional claims but does not argue that a standard independent of the federal
approach should be employed under the state constitution, we ordinarily apply the
substantive federal standards but reserve the right to apply the standard in a fashion
different from federal precedent.”).
                                          5


       Based on the totality of the circumstances in this case, we conclude Hall

was seized at the moment the officer activated his emergency lights and

attempted to initiate a traffic stop. The officer’s activation of his lights was a

show of authority in an attempt to restrain Hall’s movement by getting him to pull

over. See Terry, 392 U.S. at 20 n.16; State v. Harlan, 301 N.W.2d 717, 720

(Iowa 1981) (“The use of sirens, flashing lights or other signals to pull a moving

vehicle to the side of the road might also constitute a show of authority that is a

seizure.”). From that moment on a reasonable person would not have felt free to

leave. See Mendenhall, 446 U.S. at 554.

       “As a general matter, the decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic violation has

occurred.” Pals, 805 N.W.2d at 773. Whether probable cause existed to justify a

stop is evaluated against an objective standard.        See State v. Tague, 676

N.W.2d 197, 201 (2004).          “The State has the burden to prove by a

preponderance of the evidence that the officer had probable cause to stop the

vehicle.” Id.

       “When a peace officer observes a violation of our traffic laws, however

minor, the officer has probable cause to stop a motorist.” Id. Iowa Code section

321.387 states:

               Every motor vehicle and every vehicle which is being drawn
       at the end of a train of vehicles shall be equipped with a lighted rear
       lamp or lamps, exhibiting a red light plainly visible from a distance
       of five hundred feet to the rear. All lamps and lighting equipment
       originally manufactured on a motor vehicle shall be kept in working
       condition or shall be replaced with equivalent equipment.

At the suppression hearing, the officer testified:
                                          6


               Iowa Code 321.387 requires that any lightbulb originally
       manufactured on a vehicle must be in working order. So to refer to
       the picture, if the Court would look at the right brake light as
       opposed to the left—or compared to the left, the right side
       illumination appears nearly twice as large. And that would be
       because there is two brake lights that illuminate on the Mercury
       Grand Marquis. That’s this type of vehicle.
               There's two bulbs inside of that brake light each, two on the
       left and two on the right. So on the left-hand side, one of those
       bulbs is either burned out or malfunctioning for some reason.
       Either way, one of the lamps inside that brake light on the driver’s
       side is not working.

Finding no credible contradiction of the officer’s testimony, we conclude the

officer had probable cause to believe Hall had committed a traffic violation and

the stop was justified.3 See Tague, 676 N.W.2d at 201.

       IV.    Sufficiency of the Evidence

       Hall claims there was insufficient evidence to support his convictions for

eluding and operating while intoxicated. We disagree.

       Our review of the record indicates sufficient evidence to support the jury’s

verdict on both counts. Iowa Code section 321J.2(2)(a) states that a person

commits a serious misdemeanor when “1. A person commits the offense of

operating while intoxicated if the person operates a motor vehicle in this state in

any of the following conditions: a. While under the influence of an alcoholic

beverage or other drug or a combination of such substances.”              Iowa Code

§ 321J.2(1)(a).   At trial, three law enforcement officers testified about their

observations of Hall.     Their testimony included erratic driving, the smell of

marijuana on Hall, watery eyes, and dilated pupils. Hall also admitted to the


3
  Our review of the dash-cam recordings are inconclusive as to the brake light issue.
While certain vantage points appear to show the driver’s-side rear brake light working,
other vantage points appear to show one bulb malfunctioning.
                                          7


officers he was smoking marijuana earlier during the day of the incident.

Additionally, one of the officers performed a twelve-step examination of Hall and

determined he was under the influence of a form of cannabis.             Hall offered

alternative explanations at trial, but the jury was free to believe the officers over

Hall. See Sanford, 814 N.W.2d at 615 (“Inherent in our standard of review of jury

verdicts in criminal cases is the recognition that the jury [is] free to reject certain

evidence, and credit other evidence.”).

       Iowa Code section 321.279 (3) provides:

              The driver of a motor vehicle commits a class “D” felony if
       the driver willfully fails to bring the motor vehicle to a stop or
       otherwise eludes or attempts to elude a marked official law
       enforcement vehicle that is driven by a uniformed peace officer
       after being given a visual and audible signal as provided in this
       section, and in doing so exceeds the speed limit by twenty-five
       miles per hour or more, and if any of the following occurs:
              a. The driver is participating in a public offense, as defined in
       section 702.13, that is a felony.
              b. The driver is in violation of section 321J.2 or 124.401.
              c. The offense results in bodily injury to a person other than
       the driver.

       At trial, one officer testified that his vehicle was marked, and both officers

testified that they were in uniform. They testified that Hall was the driver and he

exceeded eighty miles per hour in a thirty miles per hour speed zone at one

point. Finally, the officers testified about their reasons for concluding Hall was

under the influence of a controlled substance or drug in violation of Iowa Code

section 321J.2.    Much of the officers’ testimony was confirmed by the video

recordings of the pursuits that were shown to the jury. When evaluating the

record in the light most favorable to the State, as we are required to do, we

conclude the jury’s verdicts were supported by sufficient evidence. See Sanford,
                                        8

814 N.W.2d at 615 (quoting State v. Keopasaeuth, 645 N.W.2d 637, 640 (Iowa

2002)). We affirm the district court.

       AFFIRMED.